ACCEPTED
                                                                                                         01-15-00732-CV
                                                                                          FIRST8/28/2015
                                                                                                   COURT2:04:23    PM
                                                                                                           OF APPEALS
                                                                          Chris Daniel - District Clerk Harris County
                                                                                                      HOUSTON,     TEXAS
                                                                                             Envelope    No. 6702625
                                                                                                   9/16/2015   3:59:04 PM
                                                                                                  By: Duane Gilmore
                                                                                                  CHRISTOPHER      PRINE
                                                                                       Filed: 8/28/2015 2:04:23 PM CLERK

                                NO. 2006-46323-B

N.V. MASUREEL VEREDELING                    §         IN THE DISTRICT FILED
                                                                      COURT IN OF
                                            §                    1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
v.                                          §
                                                                 9/16/2015 3:59:04 PM
                                            §                    CHRISTOPHER A. PRINE
WELLS FARGO ADVISORS, LLC, et al.           §         HARRIS   COUNTY, TEXAS
                                                                         Clerk
          Garnishees                        §
                                            §
v.                                          §
                                            §
MARINA PRESLEY                              §         133rd JUDICIAL DISTRICT

                       DEFENDANT’S NOTICE OF APPEAL

      Defendant Marina Presley files this notice of appeal as to the Court’s

August 27, 2015 order through which the Court denied Presley’s motion to

dissolve the garnishment, released her exempt assets to N.V. Masureel

Veredeling, and denied all other relief sought by the parties. Presley appeals to

the First or Fourteenth Court of Appeals.

                                                Respectfully submitted,

                                                JOYCE + MCFARLAND LLP

                                                      /s John H. McFarland
                                                John H. McFarland
                                                Texas State Bar No. 00794270
                                                712 Main Street, Suite 1500
                                                Houston, Texas 77002
                                                Tel 713.222.1114
                                                Fax 713.513.5577
                                                Email: jmcfarland@jmlawyers.com

                                                ATTORNEYS FOR MARINA PRESLEY
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served in a manner
prescribed by the Texas Rules of Civil Procedure on August 28, 2015, to:

      Steven J. Knight                            Donald R. Littlefield
      Chamberlain, Hrdlicka, White,               Ballard & Littlefield LLP
        Williams & Martin                         37009 Buffalo Speedway, Suite 250
      1200 Smith Street, Suite 1400               Houston, Texas 77098
      Houston, TX 77092                           Telephone: 713.403.6400
      Telephone: 713.658.1818                     Facsimile: 713.403.6410
      Facsimile: 713.658.2553




                                                    /s John H. McFarland
                                             John H. McFarland




                                         2